                 Case 2:18-cr-00092-RAJ Document 266 Filed 06/14/21 Page 1 of 2




 1                                                                   HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9     UNITED STATES OF AMERICA,                         Case No. CR18-0092-RAJ
10
                                     Plaintiff,          DEFENDANT ROSS HANSEN’S
11                     v.                                WITNESS LIST

12     BERNARD ROSS HANSEN, and
       DIANE RENEE ERDMANN,                              TRIAL DATE: July 6, 2021
13
                                     Defendants.
14

15

16          Defendant Bernard Ross Hansen, by and through his counsel of record, hereby identifies the

17   following witnesses that the defense may call at trial for its case-in-chief, should it choose to present

18   one:

19          1.       Bill Atalla

20          2.       Roy Brooks

21          3.       Ken Bussey

22          4.       Mark Calvert

23          5.       Diane Erdmann

24          6.       Ross Hansen

25          7.       Rod Lawrence
      DEFENDANT ROSS HANSEN’S                                                               LAW OFFICES
                                                                                        CALFO EAKES LLP
      WITNESS LIST                                                               1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
      (Case No. 18-cr-0092-RAJ) - 1                                             TEL (206) 407-2200 FAX (206) 407-2224
                 Case 2:18-cr-00092-RAJ Document 266 Filed 06/14/21 Page 2 of 2




 1          8.       Anne Layne

 2          9.       Pat Mannelly

 3          10.      Fred Mendoza

 4          11.      Pat Rhodes

 5          12.      Don Routh

 6          13.      Don Schwenk

 7          14.      Dino Vasquez

 8          15.      Rhonda Yaskus

 9          Mr. Hansen additionally reserves the right to call any witness on the government’s or his co-

10   defendant Diane Erdmann’s witness list, and to amend this list as needed based on the course of

11   proceedings and the government’s presentation of evidence.

12          DATED this 14th day of June, 2021.

13                                             CALFO EAKES LLP

14                                             By         s/Angelo J. Calfo
                                                    Angelo J. Calfo, WSBA #27079
15
                                                    Patty Eakes, WSBA # 18888
16                                                  Anna F. Cavnar, WSBA #54413
                                                    Henry C. Phillips, WSBA #55152
17                                                  1301 Second Avenue, Suite 2800
                                                    Seattle, WA 98101
18                                                  Telephone: (206) 407-2200
                                                    Fax: (206) 407-2224
19                                                  Email: angeloc@calfoeakes.com
                                                            pattye@calfoeakes.com
20                                                          annac@calfoeakes.com
                                                            henryp@calfoeakes.com
21

22                                             Attorneys for Defendant Bernard Ross Hansen

23

24

25

      DEFENDANT ROSS HANSEN’S                                                            LAW OFFICES
                                                                                     CALFO EAKES LLP
      WITNESS LIST                                                            1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
      (Case No. 18-cr-0092-RAJ) - 2                                          TEL (206) 407-2200 FAX (206) 407-2224
